          Case 7:20-cv-00244-PMH Document 33 Filed 03/31/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
  ECAPITAL LLC,

                                  Plaintiff,
 v.
                                                              ORDER
  848 GLOBAL LLC and ELIAKIM OMAR
  JOHNSON,                                                    20-cv-00244 (PMH)

                                  Defendants.

 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

      On November 12, 2019, Plaintiff eCapital LLC (“Plaintiff”) commenced this action against

848 Global LLC (“848 Global”) and Eliakim Omar Johnson (“Johnson,” and collectively,

“Defendants”). (Doc. 1). The Clerk’s Office issued a Certificate of Default as to Johnson on April

30, 2020 (Doc. 16) and as to 848 Global on June 24, 2020 (Doc. 19). Thereafter, Plaintiff moved

for entry of a default judgment pursuant to Federal Rule of Civil Procedure 55 (Doc. 20), and the

Court issued an Order to Show Cause directing Defendants to show cause why an order granting

Plaintiff’s application for default judgment should not be issued (Doc. 29). Defendants did not

respond to the show cause order.

      On December 23, 2020, the Court held a conference to address Plaintiff’s motion for default

judgment; Defendants did not appear. (Dec. 23, 2020 Entry). The Court granted Plaintiff’s

application for an order entering default judgment as to Johnson and denied without prejudice

Plaintiff’s request for an entry of default judgment against 848 Global. (Doc. 32). Subsequent to

the December 23, 2020 default judgment order, nothing has been filed on the docket.




                                                        1
         Case 7:20-cv-00244-PMH Document 33 Filed 03/31/21 Page 2 of 2




      Accordingly, by April 14, 2021, Plaintiff shall notify the Court whether it intends to pursue

claims against 848 Global or whether it intends to voluntarily dismiss its claims against 848 Global

pursuant to Federal Rule of Civil Procedure 41.



                                                             SO ORDERED:
Dated: White Plains, New York
       March 31, 2021
                                                             ___________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                                  2
